Citation Nr: 1703000	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  10-39 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee 


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from January 2003 to June 2003, July 2004 to March 2005 and June 2007 to June 2008, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the RO in Nashville, Tennessee that denied service connection for generalized anxiety disorder, bilateral pes planus, left ankle pain, bilateral hand pain, left knee pain, back pain, gastroesophageal reflux disease (GERD), and chronic fatigue syndrome (CFS), and granted service connection for treatment purposes only for a mental condition under 38 U.S.C. Chapter 17.  The Veteran perfected appeals for service connection for generalized anxiety disorder, right pes planus, bilateral hand pain, a left knee disability, back pain (lumbago), GERD, and CFS.

In July 2014, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for additional development. 

In a March 2015 rating decision, the AOJ granted service connection for CFS (60 percent disabling), bilateral pes planus (30 percent disabling), irritable bowel syndrome with GERD (30 percent disabling), degenerative joint disease of the lumbar spine (10 percent disabling), left knee strain (10 percent disabling), and bilateral hand strain (0 percent disabling), with each rating effective June 11, 2008.
Since the Veteran did not appeal the ratings or effective dates assigned in these decisions, these claims are not in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from his initial claim for service connection).  These issues are no longer in appellate status, as the initial service connection claims were granted.  The only issue remaining on appeal is listed on the first page of this decision.

Although the Veteran told the October 2014 VA examiner that he was no longer interested in service connection for his claimed mental condition, he has not explicitly withdrawn this claim (see 38 C.F.R. § 20.204), and did not respond to the AOJ's January 2015 letter regarding a potential withdrawal of this claim.  Moreover, his representative presented additional argument in a June 2016 written brief.  Thus, the Board will proceed with adjudication of this claim.


FINDING OF FACT

There is an approximate balance of evidence for and against the claim as to whether the Veteran's generalized anxiety disorder was incurred during his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's generalized anxiety disorder was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Service Connection

The Veteran contends that he has or had an acquired psychiatric disorder, to include generalized anxiety, that was incurred in service, and which he describes as anger caused by being in Iraq, and anxiety.  See his March 2009 claim and November 2009 notice of disagreement.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran is presumed in sound condition when examined and accepted for service, except for defects or disorders noted at entrance to service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A review of the evidence reflects that even though the October 2014 VA examiner diagnosed history of adjustment disorder/anxiety disorder not otherwise specified (NOS)/generalized anxiety disorder, other competent evidence shows that the Veteran has been diagnosed with generalized anxiety disorder and anxiety during the pendency of the appeal.  See April 2009 VA examination report and VA outpatient treatment records).  Consequently, the determinative issue is whether or not this acquired psychiatric disorder is attributable to his military service.  See McClain, supra; Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The Veteran had active service in the U.S. Marine Corps Reserve from January 2003 to June 2003, July 2004 to March 2005 and June 2007 to June 2008, with additional reserve service.  His military occupational specialty was field artillery cannoneer.  During his last period of active service, he received the Combat Action Ribbon and Iraq Campaign Medal, among other awards.

Service treatment records are negative for a treatment or diagnosis of a psychiatric disorder.  In a November 2005 annual certificate of physical condition, when asked if he had any physical defects, family, or mental problems, the Veteran reported that his only current condition was a low back disability.  The examiner found no current disability.  

VA outpatient treatment records dated prior to the Veteran's 2007-2008 period of active service include a December 2006 primary care note which reflects that the Veteran complained of abdominal pain, and the examiner noted that he was anxious.  A psychiatric disorder was not diagnosed.  A January 2007 VA social work note reflects that the Veteran reportedly served in Iraq from September 2004 to March 2005 at an air base, but was not in combat.

On Persian Gulf Registry examination in January 2007, the Veteran reported that he served in combat.  He denied significant mood changes, depression, cognitive difficulties, and hallucinations.  He reported anger and irritability.  On examination, mood and affect were appropriate, and he was oriented times three.  A posttraumatic stress disorder (PTSD) screening was positive, but a psychiatric disorder was not diagnosed.  A VA outpatient treatment record dated in March 2007 reflects that the Veteran complained of stress from an anticipated deployment.

Service treatment records show that in a March 2008 post-deployment health assessment, the Veteran reported that he had irritability, headaches, and sleep problems after events in service.  In a March 2008 report of medical history, the Veteran reported a history of nervous trouble, loss of memory or neurological symptoms, frequent trouble sleeping, and depression or excessive worry.  A March 2008 report of medical examination reflects that the Veteran's psychiatric system was not examined.  A March 2008 separation physical examination indicated that he was found physically qualified for separation, and no disqualifying medical conditions were noted.

A post-service August 2008 VA emergency room treatment note reflects that the Veteran reported that he had anger problems since returning home from Iraq.  The pertinent diagnostic assessment was anxiety disorder.  An August 2008 psychiatry note reflects that the Veteran complained of stomach pain, increasing anxiety, and anger issues.  He said he had just returned from his second combat tour of duty in Iraq in May 2008, and he had symptoms of anxiety which turned into anger for a long time, but he was only now seeking help.  After an examination, the psychiatrist diagnosed anxiety disorder NOS.  A November 2008 VA psychiatry consult reflects that the Veteran had been referred for anxiety disorder.  The Veteran reported that he had some degree of anxiety after he came back from Iraq in May 2008.  The Axis I diagnosis was anxiety disorder NOS, resolving.

In his March 2009 claim, the Veteran said that his psychiatric disorder, manifested by anger and anxiety, began in January 2007.

On VA examination in April 2009, the examiner noted that the Veteran had combat experience during his service in Iraq.  The Veteran stated that he had recently moved, was working as a corrections officer, and was anxious all the time.  The examiner noted that the Veteran had been diagnosed with anxiety disorder NOS at a VA facility.  After a psychiatric examination, the examiner diagnosed generalized anxiety disorder, but did not provide an opinion as to the etiology of this disorder.

By a letter dated in April 2009, the Veteran's spouse asserted that the Veteran's personality had changed since he returned from his first deployment in 2005, and that he was often angry.  She stated that after returning from his most recent deployment in 2008, he was very anxious, in addition to his anger.

Subsequent VA outpatient treatment records reflect treatment for anxiety and anxiety disorder NOS.  An October 2009 psychiatry consult reflects that the Veteran requested a refill of his prescription for Xanax.  He reported irritability and a short temper at times.  The examiner noted that he had a history of mild anxiety problems.  The Axis I diagnosis was adjustment disorder (post-deployment adjustment with irritability and anxiety).  A March 2010 mental hygiene clinic note reflects that the Veteran had previously been diagnosed with anxiety disorder and adjustment disorder with anxious mood in lieu of a diagnosis of a PTSD-spectrum disorder.  His first contact with VA psychiatry service was in August 2008.  Since then, he had sporadic psychiatric treatment with maintenance on low-dose alprazolam.  The Veteran complained of continuing symptoms of having great difficulty relaxing, and persistent mood instability in that he always felt angry, had low frustration tolerance, and experienced racing thoughts.  After a mental status examination, the examiner diagnosed adjustment reaction with anxious mood, rule out mood disorder NOS, rule out PTSD. 

An April 2010 psychiatry note reflects that the examiner observed that the Veteran presented a complicated case in that he was evaluated for anxiety by a physician, and also on compensation and pension examinations, and the findings were anxiety disorder or adjustment disorder.  The examiner noted that the Veteran currently insisted that he has PTSD despite these previous findings.  He noted that the Veteran was also taking a health class and studying psychiatric disorders.  He expressed anger regarding his sense of being deployed to Iraq twice, and felt dismissed and underappreciated after his service.  He denied nightmares and flashbacks.  He wanted help dealing with the anger, and said that others did not see the danger he had been through or the near misses he had with gunfire, RPGs, and IED blasts.  He said his recollections did not impair him at work or school.  A psychological evaluation was planned.  A June 2010 consult reflects that the Veteran had anger issues stemming from his return from deployment, and that his symptoms were more reflective of devaluation on return, and frustration that he would not be taken care of by the VA system or that he would be denied care by being seen as one of the VA or military's own.  In May 2010, he was diagnosed with dysthymia, rule out IED.  An August 2010 psychology assessment was performed, and the Veteran stated that his symptoms of depression and anxiety worsened after he returned from his second tour in April 2008.  The diagnosis was adjustment disorder with mixed mood.  

In September 2011, a VA psychiatrist diagnosed alcohol abuse in early remission, anxiety disorder NOS, rule out dysthymia, rule out cyclothymia.  A March 2012 nursing telephone note reflects that the Veteran reported that he had anxiety for six years.  A May 2012 VA psychiatry note reflects that the Veteran complained of anxiety and depressive symptoms.  The examiner noted that with regard to anxiety, the Veteran stated that he "has always been this way." The Axis I diagnoses were alcohol abuse in early remission, anxiety disorder NOS, rule out dysthymia, rule out cyclothymia.  The same diagnoses were indicated in a June 2012 psychiatry note.

At an October 2014 VA mental disorders compensation examination, the examiner indicated a diagnosis of history of adjustment disorder/anxiety disorder not otherwise specified (NOS)/generalized anxiety disorder.  At this examination, the Veteran told the examiner that he was no longer interested in service connection for his claimed mental condition.  He denied experiencing symptoms of, or impairment associated with this condition at the present time.  The examiner indicated that there was no current mental disorder diagnosis.  She indicated that the claims file was reviewed, and summarized relevant records.  She did not provide a nexus opinion regarding the previously diagnosed psychiatric diagnoses.

The VA examiner noted that the Veteran had received a Combat Action Ribbon, and as such, it could be presumed that he was exposed to significant combat during his deployments, thereby putting him at increased risk for experiencing combat-related mental health problems.  The examiner noted that the Veteran was currently employed in law enforcement, denied experiencing occupational problems at the present time, and expressed concern that getting service connected for a mental health condition might eventually harm his law enforcement career.  Moreover, he conceded that he was not in need of compensation given that he was gainfully employed. 
The examiner noted that the Veteran had a documented history of receiving VA mental healthcare from 2008-2012, and his providers repeatedly documented that his mental health condition (diagnosed in different ways but was the same condition regardless of the diagnosis) was related to combat stress.  He denied experiencing significant mental health symptoms at the present time and stated that he is no longer interested in getting service connected for a combat-related mental health condition.  However, he expressed anger that his initial claim for a combat-related mental health condition was denied in 2009 because it was then that he needed service-connected benefits, not now.  He requested that the examiner submit her record review to document that he experienced combat-related mental health problems from 2008-2012.  The examiner summarized pertinent records and noted that the Veteran had been lost to follow up by VA psychiatry/mental health providers since June 2012.

The Board finds that the evidence is in relative equipoise as to whether the current generalized anxiety disorder was incurred during service.  In consideration of the competent and credible statements by the Veteran and his wife regarding his symptoms, the findings by the VA mental health providers and the VA examiners, and resolving all reasonable doubt in his favor, the Board finds that service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Service connection for generalized anxiety disorder is granted.



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


